Citation Nr: 0929122	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Entitlement to service connection for a respiratory 
disability.  

3.  Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1980 to March 1983 and from December 1990 to June 1991, 
with a period of duty in Southwest Asia from January 12, 1991 
to May 15, 1991.  He also served in the Army Reserve from 
about May 1989 and to at least May 1991, and in Oregon Army 
National Guard from September 1996 to July 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The Veteran had requested a hearing before a Veterans Law 
Judge.  In May 2009, he was notified by letter of a hearing 
scheduled in June 2009, but he failed to appear for the 
hearing.  

The claim of service connection for a psychiatric disorder 
other than posttraumatic stress disorder and the claim of 
service connection for hearing loss are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Posttraumatic stress disorder is not diagnosed.  

2.  The current respiratory disability, diagnosed as chronic 
obstructive pulmonary disease, was not affirmatively shown to 
have had onset during service; the current respiratory 
disability, diagnosed as chronic obstructive pulmonary 
disease, first diagnosed after service, is unrelated to an 
injury, disease, or event of service origin.




CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).  

2.  A respiratory disability, diagnosed as chronic 
obstructive pulmonary disease, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.    

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).   

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2004.  The Veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the effective date of the claim and for the degree of 
disability assignable).  

To the extent that the VCAA notice of the effective date of 
the claim and for the degree of disability assignable was not 
provided, the notice was deficient, but as the claims of 
service connection are denied, no effective date or 
disability rating can be assigned as a matter of law.  
Therefore, there can be no possibility of any prejudice to 
the Veteran with respect to the limited content defect. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claims.  The RO obtained the Veteran's service 
personnel and treatment records, VA records, and Social 
Security Administration records.  The Veteran has not 
identified any additional records for the RO to obtain on his 
behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection for posttraumatic stress 
disorder and a respiratory disability, and further 
development is not required for the following reasons.  

There is no record of posttraumatic stress disorder during 
service, since service, or currently.  As for a respiratory 
disability, there is no competent evidence of persistent or 
recurrent symptoms or possible association with an 
established event, injury, or disease in service or medical 
evidence suggesting a nexus, but is too equivocal or lacking 
in specificity to support a decision on the merits. For these 
reasons, a medical examination or medical opinion is not 
required for either claim under 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).


For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, service connection for posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Posttraumatic Stress Disorder

Factual Background 

The service personnel records show that the Veteran served on 
active duty in the Army from March 1980 to March 1983 and 
from December 1990 to June 1991 with a period of duty in 
Southwest Asia from January 12, 1991, to May 15, 1991. His 
military occupational specialty was light wheel vehicle 
mechanic.  The Veteran was awarded the National Defense 
Service Medal. 

The Veteran also served in Army Reserve from about May 1989 
to at least May 19991 and in the Oregon Army National Guard 
from September 1996 to July 2000.  

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of posttraumatic stress 
disorder during or contemporaneous with service.  

After service, VA records show that in February 1998 
posttraumatic stress disorder was to be ruled out. During 
hospitalization in February 2000 the Veteran stated that he 
was in the Persian Gulf War as a truck driver, and he denied 
any injuries or traumatic experiences.  In June 2004, 
posttraumatic stress disorder was to be ruled In July 2004, 
the Veteran gave a history of witnessing several SCUD missile 
attacks with shrapnel landing close to him.  In April 2005, 
the results of a posttraumatic stress disorder screening were 
positive.  At that time, the Veteran gave a history of 
surviving several SCUD missile attacks, of the sight of 
casualties, and of hazardous duty.  During hospitalization in 
April 2006, some degree of posttraumatic stress disorder was 
suspected, but posttraumatic stress disorder was not 
diagnosed on discharge from the hospital.  On a Persian Gulf 
War Protocol examination in May 2006, posttraumatic stress 
disorder was not diagnosed.  

Records of the Social Security Administration show that on 
psychiatric examination in December 2006 the Veteran 
indicated that some individuals had told him that he may have 
posttraumatic stress disorder, and he stated that he was not 
able to recall any particular traumatic event from service or 
otherwise that may have caused his downturn in functioning 
and increased drinking, which occurred about one and a half 
years after his military discharge.  The diagnosis was 
alcohol dependence in early partial remission. 

During a VA psychiatric evaluation in February 2009, the 
Veteran continued to have questions about posttraumatic 
stress disorder, and the VA psychiatrist expressed the 
opinion that the Veteran did not met the criteria for 
posttraumatic stress disorder, but referred the Veteran to 
the PTSD team for consultation. 

In the supplemental statement of the case in March 2009, in 
denying the claim, the RO cited to the opinion of the VA 
psychiatrist in February 2009 and to the referral for a PTSD 
consultation. 

In June 2009, the RO notified the Veteran that his records 
were transferred to the Board and that he could submit 
additional evidence to the Board.  Subsequently, the Veteran 
has not identified any additional information or evidence, 
pertaining to the claim of service connection for 
posttraumatic stress disorder.

Analysis 

The Veteran asserts that he has posttraumatic stress disorder 
related to service.  The specific stressors that he has 
advanced consists of events while stationed in Saudi Arabia 
during the Persian Gulf War, namely, exposure to SCUD missile 
attacks, the sight of casualties, and aiding a woman who was 
beaten up. 

On the basis of the service treatment records, posttraumatic 
stress disorder was not affirmatively shown during service 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established.

To the extent that the Veteran declares that he has 
posttraumatic stress disorder, posttraumatic stress disorder 
is not a condition under case law where lay observation has 
been found to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also by regulation the diagnosis of posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV). 38 C.F.R. § 3.304(f).

Where as here the question involves a medical diagnosis, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion. 38 C.F.R. § 3.159.  
As a lay person, the Veteran is not qualified, that is, he is 
not competent, through education, training, or experience to 
offer a medical diagnosis of posttraumatic stress disorder.  
For this reason, the Board rejects the statements of the 
Veteran that he has posttraumatic stress disorder.

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

As previously explained, by regulation the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, 
that is, a diagnosis that conforms to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV). 38 C.F.R. 
§ 3.304(f).  For this reason, posttraumatic stress disorder 
is not a simple medical condition that a lay person is 
competent to identify, and the Board rejects the statements 
of the Veteran that he has posttraumatic stress disorder 
because it is not a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In the absence of medical evidence of a current diagnosis of 
posttraumatic stress disorder, there is no valid claim for 
service connection.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

As the Board may consider only competent medical evidence to 
support its finding, and as there is no competent medical 
evidence of a diagnosis of posttraumatic stress disorder 
since service or currently, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).




Respiratory Disability 

Factual Background 

For the first period of active duty, the service treatment 
records show that in July 1980 the Veteran complained of 
occasional headaches, a runny nose, and a cough for about two 
weeks, and the assessment included rhinitis and bronchitis.  
The remainder of the service treatment records contain no 
complaint, finding, history, treatment, or diagnosis of any 
respiratory abnormality.  On separation from active duty, the 
Veteran declined a physical examination. 

On entrance examination in May 1989 for the Army Reserve and 
on pre-deployment examination in January 19991, the Veteran 
denied shortness of breath and a chronic cough, and the lungs 
and chest were evaluated as normal.  The remainder of the 
service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of any respiratory 
abnormality.  The report of examination at separation from 
active duty is not in the record. 
  
On entrance examination in August 1996 for the Oregon 
National Guard, the Veteran denied shortness of breath and a 
chronic cough, and the lungs and chest were evaluated as 
normal.  The remainder of the service treatment records 
contain no complaint, finding, history, treatment, or 
diagnosis of any respiratory abnormality.  

After service, VA records, beginning in 1997, show a 
diagnosis of nicotine dependence.  In February 2000, it was 
noted that the Veteran used an albuterol inhaler for 
wheezing.  In July 2004, the Veteran complained of a morning 
cough and dyspnea on exertion, which were allegedly 
longstanding symptoms.  It was also noted that he had a 1 to 
2 pack a day smoking history of 27 years.  A pulmonary 
function test in August 2004 and a chest X-ray in December 
2004 show chronic obstructive pulmonary disease.  On a 
Persian Gulf Protocol examination in May 2006, the Veteran 
presented with breathing problems.  It was noted that he 
treated himself with albuterol and that he had a 30-year 
smoking history and still smoked.  Chronic obstructive 
pulmonary disease was listed as an active medical problem. 

Analysis 

The Veteran asserts that he has breathing problems due to the 
exposure to environmental hazards in service, including the 
smoke from the oil fires in Saudi Arabia. 

On the basis of the service treatment records, a respiratory 
disability, that is, a respiratory disease, was not 
affirmatively shown during service and service connection 
under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. §3.303(a) is 
not established.

Although the service treatment records do document 
bronchitis, a single, isolated entry lacks the combination of 
manifestations sufficient to identify any respiratory disease 
and of sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, in February 2000, the Veteran was using an 
inhaler for wheezing.  In July 2004, the Veteran complained 
of a morning cough and dyspnea on exertion, which were 
allegedly longstanding symptoms. And a pulmonary function 
test in August 2004 and a chest X-ray in December 2004 showed 
chronic obstructive pulmonary disease.  As chronic 
obstructive pulmonary disease was first diagnosed in 2004, 20 
years after the first period of active duty and more than 10 
years after second period of active duty, ending in 1991, and 
the absence of respiratory symptoms from 1980 to 2000, 20 
years, interrupts any continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).



And to the extent the Veteran asserts continuity, the 
assertion is less credible than the service treatment records 
in 1989, in 1991, and in 1996, when the Veteran denied 
symptoms of shortness of breath and a chronic cough and the 
absence of symptoms for almost 10 years after the Veteran's 
deployment to Saudi Arabia in 1991, when he asserts he was 
exposed to environmental hazards, including smoke for the oil 
fires.  The absence of symptoms constitutes negative 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (Negative evidence is to be considered.). 

Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are less credible and less probative than the 
negative evidence, namely, the service treatment records, the 
absence of symptoms for at least 10 years from 1991, and the 
Veteran's denial of a history of respiratory problems in 
1989, 1991, and in 1996. 

In balancing the Veteran's statements against the absence of 
medical evidence of continuity of symptomatology, the Board 
finds that the evidence against continuity outweighs the 
Veteran's statements of continuity.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of medical 
documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible). For 
this reason, service connection for a respiratory disease, 
chronic obstructive pulmonary disease, based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established. 

As for service connection for a respiratory disease, chronic 
obstructive pulmonary disease, first diagnosed after service 
under 38 C.F.R. § 3.303(d), although the Veteran is competent 
to describe respiratory symptoms, a respiratory disease, 
chronic obstructive pulmonary disease, is not a condition 
under case law that has been found to be capable of lay 
observation.



Therefore the determination as to the presence of a 
respiratory disease, chronic obstructive pulmonary disease, 
is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim. See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, a respiratory disease, chronic obstructive 
pulmonary disease, was diagnosed on the basis of a pulmonary 
function test and chest X-ray.  For this reason, a 
respiratory disease, chronic obstructive pulmonary disease, 
is not a simple medical condition that a lay person is 
competent to identify as a lay person is not qualified 
through education, training, or experience to interpret a 
pulmonary function test or a chest X-ray, and the Board 
determines that a respiratory disease, chronic obstructive 
pulmonary disease, is not a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran is not competent to declare that he has 
a respiratory disease, chronic obstructive pulmonary disease, 
he is competent to describe the respiratory symptoms.   See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (Lay testimony is 
competent with regard to symptoms of an injury or illness, 
but not that the veteran had a particular injury or 
illness.). 

And based on the Veteran's symptoms and a pulmonary function 
test and a chest X-ray, a respiratory disease, chronic 
obstructive pulmonary disease, was diagnosed by a competent 
VA health-care professional in 2004. 

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or 
there is a question of medical causation, that is, medical 
evidence of an association or link between a respiratory 
disease, first diagnosed after service, and an injury, 
disease, or event in service, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation or one that 
is not a simple medical condition, or on medical causation, 
where a lay assertion on medical causation is not competent 
evidence.  For this reason, the Board rejects the Veteran's 
statements as competent evidence to establish the presence of 
a respiratory disease, chronic obstructive pulmonary disease, 
during service or to relate the current respiratory disease, 
chronic obstructive pulmonary disease, to an event, injury, 
or disease of service origin. 

And there is no competent medical evidence of medical 
causation, that is, medical evidence of an association or 
link between a respiratory disease, chronic obstructive 
pulmonary disease, first diagnosed after service, and an 
event, injury, or disease in service.   And in the absence of 
medical evidence suggesting such an association and in the 
absence of credible evidence of continuity of symptomatology, 
there is no possible association with service, and VA is no 
required to provide a medical examination or obtain a medical 
opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

As the Board may consider only competent, independent medical 
evidence to support its findings on the questions of a 
medical diagnosis, not capable of lay observation or one that 
is not a simple medical condition, or there is a question of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, and as there is no favorable 
medical evidence to support the claim as explained above, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for posttraumatic stress disorder is 
denied.  

Service connection for a respiratory disorder, chronic 
obstructive pulmonary disease, is denied.  


REMAND

On the claim of service connection for a psychiatric disorder 
other than posttraumatic stress disorder, the record includes 
diagnoses of depression and major depressive disorder.  As 
the psychiatric diagnoses arise from the same symptoms for 
which the Veteran seeks benefits, the diagnoses do not relate 
to entirely separate claims not yet filed by the Veteran.  
Rather, the diagnoses need to be been considered to determine 
the nature of the Veteran's current condition relative to his 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

On the claim of service connection for hearing loss, on 
entrance examination in 1980, for the first period of active 
duty, for the right ear, there was a threshold of 50 decibels 
at 4000 Hz and for the left ear there was a threshold of 35 
decibels at 4000 Hz.  The thresholds for the other tested 
frequencies for each ear were 25 decibels or less.  The 
Veteran was given a physical profile of H-2.   On separation 
from active duty, the Veteran declined a physical 
examination.

On entrance examination in May 1989 for the Army Reserve, in 
December 1990, in January 1991, and in August 1996, the 
thresholds at 3000 and 4000 Hz were above 40 decibels for 
each ear.  The Veteran was given a physical profile of H-3 in 
May 1989. 

After service, on the Persian Gulf War Protocol examination 
in May 2006, the Veteran stated that he had been losing his 
hearing for about 20 years and that he had a 40 percent 
hearing loss on a recent test.  There are no post-service 
audiograms in the record.  In order to satisfy its duty to 
assist, the RO should afford the Veteran an examination that 
includes an opinion concerning whether the Veteran's hearing 
disability is related to service.  

Under the above circumstances, the claims are REMANDED for 
the following action:
1. On the claim of service connection for 
a psychiatric disorder other than 
posttraumatic stress disorder, provide 
the Veteran VCAA notice and develop the 
claim in accordance with the duty to 
assist.  38 C.F.R. § 3.159.  

2. On the claim of service connection for 
hearing loss, afford the Veteran a VA 
audiology examination to determine 
whether: 

a). The pre-existing right ear 
hearing loss shown on entrance 
examination in 1980, that is, a 
threshold of 50 decibels at 4000 Hz, 
was aggravated by service.    



In this context, the term 
"aggravation" means a permanent 
increase in severity, that is, a 
worsening of the underlying 
condition not due to the natural 
progress as contrasted to a 
worsening of symptoms.

In formulating the opinion, please 
comment on the clinical significance 
that on the next audiogram of 
record, that is, on entrance 
examination in May 1989 for the Army 
Reserve, the threshold at 4000 Hz 
was 65 decibels. 

b). For the left ear, whether it is 
at least as likely as not that any 
current left ear hearing loss is 
related to the periods of active 
duty from March 1980 to March 1983 
and from December 1990 to June 1991. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation

The claims folder should be made 
available to the examiner for review. 




3. After the above development is 
completed, adjudicate the claim of 
service connection for a psychiatric 
disorder other than posttraumatic stress 
disorder, and the claim of service 
connection for hearing loss.  If any 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


